Bboyi.es, P. J.
1. The petition for certiorari not affirmatively showing that the petitioner had given such a bond as is required by the statute (Acts 1902, p. 105, Park’s Ann. Code, § 5191 (a)), the court did not err in refusing to sanction the petition. Toliver v. Wrightsville, 17 Ga. App. 345 (86 S. E. 823); Hubert v. Thomasville, 18 Ga. App. 756 (90 S. E. 720); Gillespie v. Macon, 19 Ga. App. 1 (90 S. E. 970).
2. It is immaterial that the judge of the superior court based his refusal to sanction the petition for certiorari upon other grounds than the one referred to in the preceding note. He- reached the correct result, and his judgment is therefore affirmed. Memmler v. State, 75 Ga. 576 (1a) ; Kendricks v. Millen, 16 Ga. App. 273 (3) (85 S. E. 264); Flynn v. Hast Point, 18 Ga. App. 729 (90 S. E. 372).

Judgment affirmed.


Bloodioorth and Harwell, JJ., concur.